Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the B.O.S Better Online Solutions Ltd. (“BOS”) 2003 Israeli Share Option Plan, of our report dated March 29, 2010, with respect to the consolidated financial statements of BOS-Supply Chain Solutions (Lynk) Inc. (formally known as Lynk USA Inc.) included in BOS’s report on Form 6-K, filed with the Securities and Exchange Commission on March 29, 2010. January 30, 2012 /s/ ARIK ESHEL, CPA & ASSOC., PC ARIK ESHEL, CPA & ASSOC., PC
